Heebeet, J.,
concurring. As noted in the opinion above, the reversal by the Court of Appeals of these judgments resulted from a “misapprehension” by that court of three former decisions of this court, i. e., Joseph, Haynes and Brehm. The affidavit in Joseph is readily distinguishable from those at bar, and the opinion in Haynes pointedly declares that in determining the sufficiency of search warrant affidavits, courts should not be “hyperteehnieal.” As noted in Haynes, the amount and method of proof necessary to support issuance of a search warrant is “less strict” and requires “less facts than are necessai'y for conviction.”
The final case relied upon below is Brehm, and it is less than realistic to characterize reliance upon that decision as misapprehension. In my view, the affidavit in Brehm should not have been found defective, and my refusal to vote for the Brehm opinion came as a result of that belief.